Motion, insofar as it seeks leave to appeal from the September 16, 1997 Appellate Division order, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of the June 24, 1997 Appellate Division order that denied poor person relief, dismissed upon the ground that that part of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic. Cross motion for sanctions denied.